Quinn, Chief Judge
(concurring in the result) :
I have reservations about a number *186of statements in the principal opinion. However, I agree generally with the discussion in sub-divisions IY, V, VI, and VII. As to point I, in my opinion, the board of review is correct in its conclusion that, notwithstanding similarity of language between the allegations of the specification and the provisions of the Espionage Act, the specification sets out conduct to the discredit of the armed forces in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. See Rosenberg v United States, 346 US 273, 73 S Ct 1152, 97 L ed 1607; Pietrzak v United States, 188 F2d 418 (CA5th Cir) (1951). In view of the discretionary action taken by the board of review to correct what it believed to be an error in the instructions on the sentence, I think it is unnecessary to consider the contentions regarding the maximum sentence. I would, therefore, affirm the decision of the board of review.